Exhibit 10.1.2
 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of April 29, 2011, by and among the Lenders party hereto, WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), MAXXCOM INC., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").
 
WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");
 
WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
 
2.           Amendment to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 5 below, the Credit
Agreement is hereby amended as follows:
 
(a)         The first sentence of Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
Borrower may, at any time prior to the Maturity Date, by written notice to Agent
(whereupon Agent shall promptly deliver a copy to each of the Lenders), request
increases (in minimum increments of $5,000,000) to the amount of the Maximum
Revolver Amount to increase the Maximum Revolver Amount to an amount not to
exceed $150,000,000 at any time (any such increase, a "Revolver Increase");
provided, that any such Revolver Increase shall only be made if (i) after giving
effect to such Revolver Increase, the Pro Rata Share of Wells Fargo Capital
Finance, LLC is greater than or equal to 50%, (ii) such Revolver Increase would
not be prohibited by the terms of the Senior Unsecured Debt Documents, (iii) at
the time that such Revolver Increase is to be made (and after giving effect
thereto) no Default or Event of Default shall exist and (iv) Agent shall have
received commitments (satisfactory to Agent) from Lenders (or their Affiliates)
or other Persons acceptable to Agent to provide Revolver Commitments which, in
the aggregate, equal the amount of the requested Revolver Increase.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Clause (iii) of Section 2.12(b) of the Credit Agreement is hereby
amended by deleting the reference to "5" contained therein and inserting "7" in
lieu thereof.
 
(c)         The first sentence of Section 3.3 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
This Agreement shall continue in full force and effect for a term ending on
October 23, 2015 (the "Maturity Date").
 
(d)         Subsection (a) of Section 7 of the Credit Agreement is hereby
amended by deleting the reference to "$115,000,000" contained therein and
inserting "$150,000,000" in lieu thereof.
 
(e)         Subsection (e) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(e)         Total Leverage Ratio.  Have a Total Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:
 
Applicable Ratio
Applicable Date
3.50:1.0
For the 12 month period ending
December 31, 2010
4.00:1.0
For the 12 month period ending
March 31, 2011
4.00:1.0
For the 12 month period ending
June 30, 2011
3.75:1.0
For the 12 month period ending
September 30, 2011 and for the 12 month period
ending on the last day of each calendar quarter thereafter

 
(f)          Subsection (f) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
(f)          Minimum Accounts.  At all times, the aggregate amount of Loan
Parties' Accounts shall be an amount equal to or in excess of the lesser of (i)
110% of the Maximum Revolver Amount and (ii) 125% of Consolidated EBITDA (as
defined in the Senior Unsecured Trust Indenture or, after the consummation of
any Permitted Senior Unsecured Debt Refinancing, the Permitted Refinancing
Senior Unsecured Trust Indenture) for the most recently ended four fiscal
quarter period of Parent for which financial statements is available to Parent.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g)         The definition of "Applicable Excess Availability Amount" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
"Applicable Excess Availability Amount" means $20,000,000.
 
(h)         The definition of "Base LIBOR Rate" set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting the reference to "1.50 percent
per annum" contained therein and inserting "0.50 percent per annum" in lieu
thereof.
 
(i)          The definition of "Maximum Revolver Amount" set forth in Schedule
1.1 of the Credit Agreement is hereby amended by deleting the reference to
"$75,000,000" contained therein and inserting "$100,000,000" in lieu thereof.
 
(j)          A new Section 10.4 is hereby added to the Credit Agreement as
follows:
 
10.4.         Waiver of Damages.
 
Without limiting any other indemnification provision contained in this Section
10, to the extent permitted by applicable law, Borrower hereby agrees that no
Loan Party shall assert, and Borrower hereby waives, and shall cause each other
Loan Party to waive, any claim against each Indemnified Person on any theory of
liability, for special, consequential or punitive damages (as opposed to actual
damages) (whether or not the claim therefore is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Advances or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
(k)           Schedule C-1 of the Credit Agreement is hereby replaced with
Schedule C-1 attached hereto.
 
3.           Ratification; Other Acknowledgments.  This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  The Credit Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.
 
4.           Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
 
(a)         Agent shall have received a fully executed copy of this Amendment;
 
(b)         Agent shall have received that certain First Amendment to Fee
Letter, in form and substance satisfactory to Agent, duly authorized, executed
and delivered by the parties thereto;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)         Agent shall have received that certain Assignment and Acceptance
Agreement entered into between Wells Fargo Capital Finance, LLC, as assignor,
and JPMorgan Chase Bank, N.A., as assignee, with respect to an assignment of the
Revolver Commitment in an amount equal to $10,000,000, in form and substance
satisfactory to Agent, duly authorized, executed and delivered by the parties
thereto;
 
(d)         Agent shall have received that certain Assignment and Acceptance
Agreement entered into between Wells Fargo Capital Finance, LLC, as assignor,
and Bank of Montreal, as assignee, with respect to an assignment of the Revolver
Commitment in an amount equal to $15,000,000, in form and substance satisfactory
to Agent, duly authorized, executed and delivered by the parties thereto;
 
(e)         Agent shall have received that certain Assignment and Acceptance
Agreement entered into between Wells Fargo Capital Finance, LLC, as assignor,
and Goldman Sachs Lending Partners LLC, as assignee, with respect to an
assignment of the Revolver Commitment in an amount equal to $15,000,000, in form
and substance satisfactory to Agent, duly authorized, executed and delivered by
the parties thereto; and
 
(f)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.
 
5.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
 
(a)         All representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
 
(b)         No Default or Event of Default has occurred and is continuing; and
 
(c)         the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.
 
6.           Miscellaneous.
 
(a)         Expenses.  Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)         Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)         Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
7.           Release.
 
(a)         In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
 
(b)         Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
(c)         Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

 
MDC PARTNERS INC., a federal company
organized under the laws of Canada
             
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
             
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory


 

 
MAXXCOM INC.,
a Delaware corporation
           
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
             
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory
   

 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
72ANDSUNNY PARTNERS, LLC,
a Delaware limited liability company
     
ACCENT MARKETING SERVICES, L.L.C.,
a Delaware limited liability company
     
ADRENALINA LLC,
a Delaware limited liability company
     
ALLISON & PARTNERS LLC,
a Delaware limited liability company
     
ATTENTION PARTNERS LLC,
a Delaware limited liability company
     
ANOMALY PARTNERS LLC,
a Delaware limited liability company
     
BRUCE MAU DESIGN (USA) LLC,
a Delaware limited liability company
     
COLLE & MCVOY LLC,
a Delaware limited liability company
     
COLLE & MCVOY, INC.,
a Minnesota corporation
     
COMMUNIFX PARTNERS LLC,
a Delaware limited liability company
     
COMPANY C COMMUNICATIONS, INC.,
a Delaware corporation
     
COMPANY C COMMUNICATIONS LLC,
a Delaware limited liability company
     
CRISPIN PORTER & BOGUSKY LLC,
a Delaware limited liability company
     
DOTGLU LLC,
a Delaware limited liability company
     
EXPECTING PRODUCTIONS, LLC,
a California limited liability company
By: Hudson and Sunset Media, LLC, its sole member
     
GUARDIANT WARRANTY, LLC,
a Delaware limited liability company

 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

     
HELLO ACQUISITION INC.,
a Delaware corporation
     
HELLO DESIGN, LLC,
a California limited liability company
     
HL GROUP PARTNERS LLC,
a Delaware limited liability company
     
HUDSON AND SUNSET MEDIA, LLC (formerly known as Shout Media LLC),
a California limited liability company
     
HW ACQUISITION LLC,
a Delaware limited liability company
     
INTEGRATED MEDIA SOLUTIONS PARTNERS LLC, a Delaware limited liability company
     
KBP HOLDINGS LLC,
a Delaware limited liability company
     
KBS+P ATLANTA LLC (formerly known as FLETCHER MARTIN LLC),
a Delaware limited liability company
     
KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC), a Delaware limited liability company
     
KIRSHENBAUM BOND & PARTNERS WEST LLC, a Delaware limited liability company
     
KWITTKEN PR LLC,
a Delaware limited liability company
     
MARGEOTES FERTITTA POWELL LLC,
a Delaware limited liability company
     
MAXXCOM (USA) FINANCE COMPANY,
a Delaware corporation
     
MAXXCOM (USA) HOLDINGS INC.,
a Delaware corporation
     
MDC ACQUISITION INC.,
a Delaware Corporation
   

 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
MDC CORPORATE (US) INC.,
a Delaware corporation
     
MDC INNOVATION PARTNERS LLC
(d/b/a Spies & Assassins),
a Delaware limited liability company
     
MDC TRAVEL, INC.,
a Delaware corporation
     
MDC/CPB HOLDINGS INC.
(formerly known as CPB Acquisition Inc.),
a Delaware corporation
     
MDC/KBP ACQUISITION INC.,
a Delaware corporation
     
MF+P ACQUISITION CO.,
a Delaware corporation
     
MONO ADVERTISING, LLC,
a Delaware limited liability company
     
NEW TEAM LLC,
a Delaware limited liability company
     
NORTHSTAR RESEARCH GP LLC,
a Delaware limited liability company
     
NORTHSTAR RESEARCH HOLDINGS USA LP,
a Delaware limited partnership
     
NORTHSTAR RESEARCH PARTNERS (USA) LLC, a Delaware limited liability company
     
OUTERACTIVE, LLC,
a Delaware limited liability company
     
PULSE MARKETING, LLC,
a Delaware limited liability company
     
REDSCOUT LLC,
a Delaware limited liability company
     
RELEVENT PARTNERS LLC,
a Delaware limited liability company
     
SKINNY NYC LLC,
a Delaware limited liability company

 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

     
SLOANE & COMPANY LLC,
a Delaware limited liability company
     
SOURCE MARKETING LLC,
a New York limited liability company
     
TARGETCOM LLC,
a Delaware limited liability company
     
TC ACQUISITION INC.,
a Delaware corporation
     
THE ARSENAL LLC
(formerly known as Team Holdings LLC),
a Delaware limited liability company
     
TRACK 21 LLC,
a Delaware limited liability company
     
TRAFFIC GENERATORS, LLC,
a Georgia limited liability company
     
VARICK MEDIA MANAGEMENT LLC,
a Delaware limited liability company
     
VITROROBERTSON LLC,
a Delaware limited liability company
     
YAMAMOTO MOSS MACKENZIE, INC.,
a Delaware corporation
     
ZG ACQUISITION INC.,
a Delaware corporation
     
ZIG (USA) LLC,
a Delaware limited liability company
     
ZYMAN GROUP, LLC,
a Delaware limited liability company

 

 
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
             
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory
   

 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
ASHTON POTTER CANADA INC.,
an Ontario corporation
     
HENDERSON BAS, an Ontario general partnership, by the members of its management
committee
     
COMPUTER COMPOSITION OF CANADA INC.,
an Ontario corporation
     
BRUCE MAU DESIGN INC.,
an Ontario corporation
     
BRUCE MAU HOLDINGS LTD.,
an Ontario corporation
     
KBS+P CANADA INC. (formerly known as Allard Johnson Communications Inc.),
an Ontario corporation
     
TREE CITY INC.,
an Ontario corporation
     
VERITAS COMMUNICATIONS INC.,
an Ontario corporation
     
656712 ONTARIO LIMITED,
an Ontario corporation
     
NORTHSTAR RESEARCH HOLDINGS CANADA INC., an Ontario corporation
     
NORTHSTAR RESEARCH PARTNERS INC.,
an Ontario corporation
     
X CONNECTIONS INC., an Ontario corporation
     
STUDIO PICA INC., a federal company organized under the laws of Canada
     
CRISPIN PORTER + BOGUSKY CANADA INC. (formerly known as Zig Inc.), an Ontario
corporation
     
6 DEGREES INTEGRATED COMMUNICATIONS INC. (formerly known as Accumark
Communications Inc.), an Ontario corporation
   

 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
MAXXCOM (NOVA SCOTIA) CORP.,
a Nova Scotia corporation
     
BRYAN MILLS IRADESSO CORP.,
an Ontario corporation
     
KENNA COMMUNICATIONS LP,
 
an Ontario limited partnership
By: Kenna Communications GP Inc.
       Its general partner
     
CAPITAL C PARTNERS LP,
an Ontario limited partnership
By: Capital C Partners GP Inc.
       Its general partner
     
KENNA COMMUNICATIONS GP INC.,
an Ontario corporation
     
CAPITAL C PARTNERS GP INC.,
an Ontario corporation

 

 
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
             
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory
   

 
 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 





 
CRISPIN PORTER & BOGUSKY EUROPE AB
             
By:
/s/ Mitchell Gendel
 
Name:
Mitchell Gendel
 
Title:
Authorized Signatory
             
By:
/s/ Michael Sabatino
 
Name:
Michael Sabatino
 
Title:
Authorized Signatory
   

 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender
             
By:
/s/ Paul G. Chao
 
Name:
Paul G. Chao
 
Title:
SVP


 

 
JPMORGAN CHASE BANK, N.A., as a Lender
             
By:
/s/ Helene P. Sprung
 
Name:
Helene P. Sprung
 
Title:
Senior Vice President


 

 
BANK OF MONTREAL, as a Lender
             
By:
/s/ Naghmeh Hashemifard
 
Name:
Naghmeh Hashemifard
 
Title:
Director

 
 
 
 
Signature Pages to Sixth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE C-1
TO
FOURTH AMENDMENT TO CREDIT AGREEMENT
 


See Attached
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C-1
 


 
Commitments
 


Lender
Revolver Commitment
Total Commitment
Wells Fargo Capital Finance, LLC, formerly known as Wells Fargo Foothill, LLC
$75,000,000
$75,000,000
JPMorgan Chase Bank, N.A.
$35,000,000
$35,000,000
Bank of Montreal
$25,000,000
$25,000,000
Goldman Sachs Lending Partners LLC
$15,000,000
$15,000,000
     
All Lenders
$150,000,000
$150,000,000





 


 
 
 

--------------------------------------------------------------------------------

 